Exhibit 10.13

Execution Version

BOBCAT DEVCO LLC

 

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

 

Dated Effective as of September 25, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND CONSTRUCTION

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Construction      10  

ARTICLE II BUSINESS PURPOSE AND TERM OF THE COMPANY

     11  

Section 2.1

  Formation      11  

Section 2.2

  Name      11  

Section 2.3

  Registered Office; Registered Agent; Principal Office; Other Offices      11  

Section 2.4

  Purpose and Business      11  

Section 2.5

  Powers      12  

Section 2.6

  Term      12  

Section 2.7

  Title to Property      12  

ARTICLE III MEMBERS

     13  

Section 3.1

  Members; Percentage Interests      13  

Section 3.2

  Adjustments in Percentage Interests      13  

Section 3.3

  Limitation of Liability      13  

ARTICLE IV CAPITAL CONTRIBUTIONS

     13  

Section 4.1

  Capitalization of the Company      13  

Section 4.2

  Additional Capital Contributions      13  

Section 4.3

  Withdrawal of Capital; Interest      13  

Section 4.4

  Capital Contribution Events      13  

Section 4.5

  Failure to Contribute      14  

ARTICLE V ALLOCATIONS AND OTHER TAX MATTERS

     15  

Section 5.1

  Profits      15  

Section 5.2

  Losses      15  

Section 5.3

  Special Allocations      15  

Section 5.4

  Curative Allocations      17  

Section 5.5

  Other Allocation Rules      17  

Section 5.6

  Tax Allocations: Code Section 704(c)      17  

Section 5.7

  Tax Elections      18  

Section 5.8

  Tax Returns      18  

Section 5.9

  Tax Matters Member      19  

Section 5.10

  Duties of Tax Matters Member      20  

Section 5.11

  Designation and Authority of Partnership Representative      21  

Section 5.12

  Survival of Provisions      21  

ARTICLE VI DISTRIBUTIONS

     21  

Section 6.1

  Distributions of Distributable Cash      21  

Section 6.2

  Liquidating Distributions      21  

 

i



--------------------------------------------------------------------------------

Section 6.3

  Distribution in Kind      22  

ARTICLE VII BOOKS AND RECORDS

     22  

Section 7.1

  Books and Records; Examination      22  

Section 7.2

  Reports      22  

ARTICLE VIII MANAGEMENT AND VOTING

     22  

Section 8.1

  Management      22  

Section 8.2

  Matters Constituting Unanimous Approval Matters      23  

Section 8.3

  Meetings and Voting      24  

Section 8.4

  Reliance by Third Parties      24  

Section 8.5

  Reimbursement of the Managing Member      25  

ARTICLE IX TRANSFER OF COMPANY INTERESTS

     25  

Section 9.1

  Restrictions on Transfers      25  

Section 9.2

  Conditions for Admission      25  

Section 9.3

  Allocations and Distributions      26  

Section 9.4

  Restriction on Resignation or Withdrawal      26  

ARTICLE X LIABILITY, EXCULPATION AND INDEMNIFICATION

     26  

Section 10.1

  Liability for Company Obligations      26  

Section 10.2

  Disclaimer of Duties and Exculpation      26  

Section 10.3

  Indemnification      27  

ARTICLE XI CONFLICTS OF INTEREST

     29  

Section 11.1

  Transactions with Affiliates      29  

Section 11.2

  Outside Activities      29  

ARTICLE XII DISSOLUTION AND TERMINATION

     29  

Section 12.1

  Dissolution      29  

Section 12.2

  Winding Up of Company      30  

Section 12.3

  Compliance with Certain Requirements of Regulations; Deficit Capital Accounts
     30  

Section 12.4

  Deemed Distribution and Recontribution      31  

Section 12.5

  Distribution of Property      31  

Section 12.6

  Termination of Company      31  

ARTICLE XIII MISCELLANEOUS

     31  

Section 13.1

  Notices      31  

Section 13.2

  Integration      31  

Section 13.3

  Assignment      31  

Section 13.4

  Parties in Interest      32  

Section 13.5

  Counterparts      32  

Section 13.6

  Amendment; Waiver      32  

Section 13.7

  Severability      32  

Section 13.8

  Governing Law      32  

Section 13.9

  No Bill for Accounting      32  

Section 13.10

  Waiver of Partition      32  

Section 13.11

  Third Parties      33  

 

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

BOBCAT DEVCO LLC

This Amended and Restated Limited Liability Company Agreement of Bobcat DevCo
LLC (the “Company”), dated effective as of September 25, 2017 (the “Effective
Date”), is entered into by and between OMP Operating LLC, a Delaware limited
liability company (“OMP Operating”), and Oasis Midstream Services LLC, a
Delaware limited liability company (“OMS”). OMP Operating and OMS are each
referred to herein as, a “Member” and collectively, as “Members” of the Company.
In consideration of the covenants, conditions and agreements contained herein,
the parties hereto hereby agree as follows:

RECITALS:

WHEREAS, OMS, previously formed the Company as a limited liability company under
the Delaware Limited Liability Company Act by filing a Certificate of Formation
with the Secretary of State of the State of Delaware effective as of May 8,
2017.

WHEREAS, the Company was previously governed by that certain Limited Liability
Company Agreement dated as of May 8, 2017 (the “Original LLC Agreement”).

WHEREAS, pursuant to that certain Contribution Agreement dated on or about the
date hereof, OMS contributed a 10% limited liability company interest in the
Company to OMP Operating (the “Managing Member”) and the Managing Member was
admitted as a member of the Company.

WHEREAS, the Members now desire to amend and restate the Original LLC Agreement
in its entirety by executing this Amended and Restated Limited Liability Company
Agreement.

NOW THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the Members hereby enter into this Agreement:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

Section 1.1 Definitions. The following terms have the following meanings when
used in this Agreement.

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant Allocation Year,
after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts which such Member is deemed
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

1



--------------------------------------------------------------------------------

(ii) Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of the relevant Allocation Year.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of Bobcat DevCo LLC, as it may be amended, supplemented or restated from time to
time.

“Allocation Year” means (a) each calendar year ending on December 31st or
(b) any portion thereof for which the Company is required to allocate Profits,
Losses and other items of Company income, gain, loss or deduction pursuant to
Article V.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by or
any determination by any Governmental Authority having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including all of the terms and provisions of the common
law of such Governmental Authority), as interpreted and enforced at the time in
question.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

“Call Notice” is defined in Section 4.4(a).

“Capital Account” means, with respect to any Member, the Capital Account
established and maintained for such Member in accordance with the following
provisions:

(i) To each Member’s Capital Account there shall be credited (A) such Member’s
Capital Contributions, (B) such Member’s distributive share of Profits and any
items in the nature of income or gain that are specially allocated to such
Member pursuant to Section 5.3 or Section 5.4 and (C) the amount of any
Liabilities of the Company assumed by such Member or that are secured by any
Property distributed to such Member;

 

2



--------------------------------------------------------------------------------

(ii) To each Member’s Capital Account there shall be debited (A) the amount of
cash and the Gross Asset Value of any Property distributed to such Member
pursuant to any provision of this Agreement, (B) such Member’s distributive
share of Losses and any items in the nature of deduction, expense or loss which
are specially allocated to such Member pursuant to Section 5.3 or Section 5.4
and (C) the amount of any Liabilities of such Member assumed by the Company or
that are secured by any Property contributed by such Member to the Company;

(iii) In the event a Company Interest is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred interest; and

(iv) In determining the amount of any Liability for purposes of
subparagraphs (i) and (ii) above there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Tax Matters Member shall determine in
good faith and on a commercially reasonable basis that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with such Regulations, the Tax Matters Member may
amend this Agreement without the consent of any other Member notwithstanding any
other provision of this Agreement (including Section 13.6) to make such
modification; provided that the Tax Matters Member shall promptly give each
other Member written notice of such modification. The Tax Matters Member also
shall, in good faith and on a commercially reasonable basis, (A) make any
adjustments to the Capital Accounts that are necessary or appropriate to
maintain equality between the aggregate Capital Accounts of the Members and the
amount of capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q) and
(B) make any appropriate modifications to the Capital Accounts in the event
unanticipated events might otherwise cause this Agreement not to comply with
Regulations Section 1.704-1(b).

“Capital Contributions” means, with respect to any Member, (i) the amount of
cash, cash equivalents or the initial Gross Asset Value of any Property (other
than cash) contributed or deemed contributed to the Company by such Member or
(ii) current distributions that a Member is entitled to receive but otherwise
waives.

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as a capital lease on a consolidated
balance sheet of the Company and its subsidiaries in accordance with GAAP.

“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware as referenced in
Section 2.1, as such Certificate of Formation may be amended, supplemented or
restated from time to time.

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Company” is defined in the introductory paragraph.

“Company Interest” means any equity interest, including any class or series of
equity interest, in the Company, which shall include any Member Interests.

“Default Interest Amount” is defined in Section 4.5(c).

“Default Interest Rate” means the lesser of (a) eight percent (8%) per annum and
(b) the maximum rate of interest permitted by Applicable Law.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101 et seq., as amended, supplemented or restated from time to time, and any
successor to such statute.

“Delinquent Member” is defined in Section 4.5(a).

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Allocation Year for federal income tax purposes,
except that (i) if the Gross Asset Value of an asset differs from its adjusted
tax basis for federal income tax purposes at the beginning of such Allocation
Year and such difference is being eliminated by use of the “remedial allocation
method” as defined in Regulations Section 1.704-3(d), Depreciation for such
Allocation Year shall equal the amount of book basis recovered for such period
under the rules prescribed in Regulations Section 1.704-3(d) and (ii) with
respect to any other asset whose Gross Asset Value differs from its adjusted tax
basis for federal income tax purposes at the beginning of such Allocation Year,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or other
cost recovery deduction for such Allocation Year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Allocation Year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Managing Member.

“Distributable Cash” means, with respect to any Quarter: (i) the sum of all cash
and cash equivalents of the Company and its Subsidiaries on hand at the end of
such Quarter; less (ii) the amount of any cash reserves established by the
Managing Member to (A) provide for the proper conduct of the business of the
Company and its Subsidiaries (including reserves for future capital or operating
expenditures and for anticipated future credit needs of the Company and its
Subsidiaries) subsequent to such Quarter; and (B) comply with Applicable Law or
any loan agreement, security agreement, mortgage, debt instrument or other
agreement or obligation to which the Company or any of its Subsidiaries is a
party or by which any of them is bound or any of their respective assets are
subject.

“Effective Date” is defined in the introductory paragraph.

 

4



--------------------------------------------------------------------------------

“Fiscal Year” means a calendar year ending December 31.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i) The initial Gross Asset Value of any Property contributed by a Member to the
Company shall be the gross fair market value of such asset as agreed to by each
Member or, in the absence of any such agreement, as determined by the Managing
Member;

(ii) The Gross Asset Values of all items of Property shall be adjusted to equal
their respective fair market values as determined by the Managing Member as of
the following times: (A) the acquisition of an additional interest in the
Company by any new or existing Member in exchange for more than a de minimis
Capital Contribution, (B) the distribution by the Company to a Member of more
than a de minimis amount of Property as consideration for an interest in the
Company, (C) the issuance of additional Company Interests as consideration for
the provision of services, (D) the liquidation of the Company within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g) (other than pursuant to
Section 708(b)(1)(B) of the Code), (E) the issuance of a Noncompensatory Option,
or (F) any other event to the extent determined by the Members to be necessary
to properly reflect the Gross Asset Values in accordance with the standards set
forth in Regulations Section 1.704-1(b)(2)(iv)(q); provided, however, that in
the event of the issuance of an interest in the Company pursuant to the exercise
of a Noncompensatory Option where the right to share in Company capital
represented by the Company interest differs from the consideration paid to
acquire and exercise the Noncompensatory Option, the Gross Asset Value of each
Property immediately after the issuance of the Company interest shall be
adjusted upward or downward to reflect any unrealized gain or unrealized loss
attributable to the Property and the Capital Accounts of the Members shall be
adjusted in a manner consistent with Regulations Section 1.704-1(b)(2)(iv)(s);
and provided further, however, if any Noncompensatory Options are outstanding
upon the occurrence of an event described in this paragraph (ii)(A) through
(ii)(F), the Company shall adjust the Gross Asset Values of its properties in
accordance with Treasury Regulations Sections 1.704-1(b)(2)(iv)(f) and
1.704-1(b)(2)(iv)(h)(2);

(iii) The Gross Asset Value of any item of Property distributed to any Member
shall be adjusted to equal the fair market value of such item on the date of
distribution as determined by the Managing Member; and

 

5



--------------------------------------------------------------------------------

(iv) The Gross Asset Value of each item of Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Sections 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the definition
of Profits and Losses; provided, however, that Gross Asset Values shall not be
adjusted pursuant to this subparagraph (iv) to the extent that an adjustment
pursuant to subparagraph (ii) is required in connection with a transaction that
would otherwise result in an adjustment pursuant to this subparagraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), subparagraph (ii) or subparagraph (iv), such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Profits and Losses.

“Guarantees” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person or in any manner providing for the payment of any
Indebtedness or other obligation of any other Person or otherwise protecting the
holder of such Indebtedness or other obligations against loss (whether arising
by virtue of organizational agreements, by obtaining letters of credit, by
agreement to keep-well, to take-or-pay or to purchase assets, goods, securities
or services, or otherwise); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (iii) all obligations of such Person upon which interest
charges are customarily paid, (iv) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (v) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable, trade advertising and accrued obligations), (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (vii) all Guarantees by such Person of
Indebtedness of others, (viii) all Capital Lease obligations of such Person,
(ix) all obligations of such Person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest rate hedging
arrangements and (x) all obligations of such Person as an account party in
respect of letters of credit and bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the Liability of such Person in
respect thereof.

“Indemnitee” means (i) any Member, (ii) any Person who is or was an Affiliate of
a Member, (iii) any Person who is or was a member, manager, partner, director,
officer, fiduciary or trustee of a Member or any Affiliate of a Member, (iv) any
Person who is or was serving at the request of a Member or any Affiliate of a
Member as a member, manager, partner, director,

 

6



--------------------------------------------------------------------------------

officer, fiduciary or trustee of another Person; provided, that a Person shall
not be an Indemnitee by reason of providing, on a fee-for-services basis,
trustee, fiduciary or custodial services and (v) any Person the Managing Member
designates as an “Indemnitee” for purposes of this Agreement because such
Person’s status, service or relationship exposes such Person to potential
claims, demands, suits or proceedings relating to the business and affairs of
the Company and its Subsidiaries.

“IPO Date” means the date of the closing of the initial public offering of
common units representing limited partner interests in OMP.

“Liability” means any Indebtedness, obligation or other liability, whether
arising under Applicable Law, contract or otherwise, known or unknown, fixed or
contingent, real or potential, tangible or intangible, now existing or hereafter
arising.

“Make-Up Contribution” is defined in Section 4.5(c).

“Managing Member” is defined in the Recitals, provided that such term shall also
include such entity’s successors and permitted assigns that are admitted to the
Company as managing member and any additional managing member of the Company,
each in its capacity as managing member of the Company.

“Member” is defined in the introductory paragraph, provided that such term shall
also include such entity’s successors and permitted assigns that are admitted as
a member of the Company and each additional Person who becomes a member of the
Company pursuant to the terms of this Agreement, in each case, in such Person’s
capacity as a member of the Company.

“Member Interest” means an equity interest of a Member in the Company and
includes any and all benefits to which such Member is entitled as provided in
this Agreement, together with all obligations of such Member pursuant to the
terms and provisions of this Agreement.

“Member Nonrecourse Debt” is defined in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” is defined in Regulations Sections 1.704-2(i)(1)
and 1.704-2(i)(2).

“Minimum Gain” is defined in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“NDP Amount” is defined in Section 4.5(b).

“Noncompensatory Option” is defined in Regulations Section 1.721-2(f).

“Nonrecourse Deductions” is defined in Regulations Section 1.704-2(b)(1) and
1.704-2(c).

 

7



--------------------------------------------------------------------------------

“Nonrecourse Liability” is defined in Regulations Section 1.704-2(b)(3).

“OMP” means Oasis Midstream Partners LP, a Delaware limited partnership.

“OMP Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of OMP, substantially in the form attached as an exhibit to
OMP’s registration statement on Form S-1 (file no. 333-217976), that will be
entered into in connection with OMP’s initial public offering, as it may be
amended, modified, supplemented or restated from time to time, or any successor
agreement.

“OMP Operating” is defined in the introductory paragraph.

“OMS” is defined in the introductory paragraph.

“Original LLC Agreement” is defined in the Recitals.

“Percentage Interest” means, with respect to any Member, the percentage interest
set forth opposite such Member’s name on Exhibit A attached hereto. In the event
any Company Interest is transferred in accordance with the provisions of this
Agreement, the transferee of such interest shall succeed to the Percentage
Interest of his transferor to the extent it relates to the transferred interest.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, Governmental Authority or political subdivision thereof or other
entity.

“Profits” and “Losses” mean, for each Allocation Year, an amount equal to the
Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

(i) The Company shall be treated as owning directly its proportionate share (as
determined by the Managing Member) of any other partnership, limited liability
company, unincorporated business or other entity classified as a partnership or
disregarded entity for U.S. federal income tax purposes of which the Company is,
directly or indirectly, a partner, member or other equity-holder;

(ii) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition of Profits and Losses shall be added to such taxable income or loss;

(iii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition of Profits and Losses, shall be
subtracted from such taxable income or loss;

 

8



--------------------------------------------------------------------------------

(iv) In the event the Gross Asset Value of any item of Property is adjusted
pursuant to subparagraph (ii) or subparagraph (iii) of the definition of Gross
Asset Value, the amount of such adjustment shall be treated as an item of gain
(if the adjustment increases the Gross Asset Value of the item of Property) or
an item of loss (if the adjustment decreases the Gross Asset Value of the item
of Property) from the disposition of such asset and shall be taken into account
for purposes of computing Profits or Losses;

(v) Gain or loss resulting from any disposition of any Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the item of Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;

(vi) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of Depreciation;

(vii) To the extent an adjustment to the adjusted tax basis of any item of
Property pursuant to Code Sections 734(b) or 743(b) is required, pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Company Interest, the amount of such adjustment shall
be treated as an item of gain (if the adjustment increases the basis of the item
of Property) or loss (if the adjustment decreases such basis) from the
disposition of such item of Property and shall be taken into account for
purposes of computing Profits or Losses; and

(viii) Notwithstanding any other provision of this definition, any items that
are specially allocated pursuant to Section 5.3 or Section 5.4 shall not be
taken into account in computing Profits or Losses.

The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Section 5.3 and Section 5.4 shall be
determined by applying rules analogous to those set forth in subparagraph (i)
through subparagraph (viii) above. For the avoidance of doubt, any guaranteed
payment that accrues with respect to an Allocation Year will be treated as an
item of deduction of the Company for purposes of computing Profits and Losses in
accordance with the provisions of Regulations Section 1.707-1(c).

“Property” means all real and personal property acquired by the Company,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Company or, with respect to the fiscal quarter of the Company which includes the
IPO Date, the portion of such fiscal quarter from and after the IPO Date.

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended from time to time.

“Regulatory Allocations” is defined in Section 5.4.

 

9



--------------------------------------------------------------------------------

“Representative” is defined in Section 8.3(a).

“Required Contribution” is defined in Section 4.4(a).

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
general partner interests of such partnership is owned, directly or indirectly,
at the date of determination, by such Person, by one or more Subsidiaries of
such Person or a combination thereof or (c) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

“Tax Matters Member” is defined in Section 5.9(a).

“Transaction Documents” is defined in the OMP Partnership Agreement.

“Treasury Regulation” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of Treasury Regulations shall include any
corresponding provision or provisions of succeeding, similar or substitute
proposed or final Treasury Regulations.

“Unanimous Approval Matter” is defined in Section 8.2.

Section 1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation” and (d) the terms “hereof,” “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The Managing Member has the power to construe
and interpret this Agreement and to act upon any such construction or
interpretation. To the fullest extent permitted by law, any construction or
interpretation of this Agreement by the Managing Member, any action taken
pursuant thereto and any determination made by the Managing Member in good faith
shall, in each case, be conclusive and binding on all Members, each other Person
who acquires an interest in a Company Interest and all other Persons for all
purposes.

 

10



--------------------------------------------------------------------------------

ARTICLE II

BUSINESS PURPOSE AND TERM OF THE COMPANY

Section 2.1 Formation. The Company was previously formed as a limited liability
company by the filing of the Certificate of Formation with the Secretary of
State of the State of Delaware pursuant to the provisions of the Delaware Act
and the execution of the Original LLC Agreement. This Agreement amends and
restates the Original LLC Agreement in its entirety. Except as expressly
provided in this Agreement, the rights, duties, liabilities and obligations of
the Members and the administration, dissolution and termination of the Company
shall be governed by the Delaware Act. All Company Interests shall constitute
personal property of the owner thereof for all purposes.

Section 2.2 Name. The name of the Company shall be “Bobcat DevCo LLC”. Subject
to Applicable Law, the Company’s business may be conducted under any other name
or names as determined by the Managing Member, including the name of the
Managing Member. The words “Limited Liability Company,” “L.L.C.,” “Ltd.” or
similar words or letters shall be included in the Company’s name where necessary
for the purpose of complying with the laws of any jurisdiction that so requires.
The Managing Member may, without the consent of any Member, amend this Agreement
and the Certificate of Formation to change the name of the Company at any time
and from time to time and shall notify the Members of such change in the next
regular communication to the Members.

Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the Managing Member, the registered office
of the Company in the State of Delaware shall be located at 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801, and the registered agent for
service of process on the Company in the State of Delaware at such registered
office shall be The Corporation Trust Company. The principal office of the
Company shall be located at 1001 Fannin Street, Suite 1500, Houston, Texas
77002, or such other place as the Managing Member may from time to time
designate by notice to the Members. The Company may maintain offices at such
other place or places within or outside the State of Delaware as the Managing
Member determines to be necessary or appropriate. The address of the Managing
Member shall be the address set forth on Exhibit A, or such other place as the
Managing Member may from time to time designate by notice to the Members. The
address of the initial Member shall be the address set forth on Exhibit A, or
such other place as the initial Member may from time to time designate by notice
to the Managing Member. The address of each additional Member shall be the place
such Member designates from time to time by notice to the Managing Member.

Section 2.4 Purpose and Business. The purpose and nature of the business to be
conducted by the Company shall be to engage directly or indirectly in any
business activity that is approved by the Managing Member and that lawfully may
be conducted by a limited liability company organized pursuant to the Delaware
Act; provided, however, that the Managing Member shall not cause the Company to
engage, directly or indirectly, in any business activity that the Managing
Member determines would be reasonably likely to cause the Company to be treated
as an association taxable as a corporation or otherwise taxable as an entity for
U.S. federal income tax purposes. To the fullest extent permitted by law, the
Managing Member shall have no duty or obligation to propose or approve the
conduct by the Company of any business

 

11



--------------------------------------------------------------------------------

and may decline to do so free of any fiduciary duty or obligation whatsoever to
the Company, any Member or any other Person bound by this Agreement and, in
declining to so propose or approve, shall not be required to act in good faith
or pursuant to any other standard imposed by this Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or at equity, and the Managing Member in determining whether to
propose or approve the conduct by the Company of any business shall be permitted
to do so in its sole and absolute discretion.

Section 2.5 Powers. The Company shall be empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described in
Section 2.4 and for the protection and benefit of the Company.

Section 2.6 Term. The term of the Company commenced upon the filing of the
Certificate of Formation in accordance with the Delaware Act and shall continue
until the dissolution of the Company in accordance with the provisions of
Article XII. The existence of the Company as a separate legal entity shall
continue until the cancellation of the Certificate of Formation as provided in
the Delaware Act.

Section 2.7 Title to Property. Title to Property, whether real, personal or
mixed and whether tangible or intangible, shall be deemed to be owned by the
Company as an entity, and no Member, individually or collectively, shall have
any ownership interest in such Property or any portion thereof. Title to any or
all of the Property may be held in the name of the Company, the Managing Member,
one or more Affiliates of the Managing Member or one or more nominees of the
Managing Member or its Affiliates, as the Managing Member may determine. The
Managing Member hereby declares and warrants that any Property for which record
title is held in the name of the Managing Member or one or more Affiliates of
the Managing Member or one or more nominees of the Managing Member or its
Affiliates shall be held by the Managing Member or such Affiliate or nominee for
the use and benefit of the Company in accordance with the provisions of this
Agreement; provided, however, that the Managing Member shall use reasonable
efforts to cause record title to such assets (other than those assets in respect
of which the Managing Member determines that the expense and difficulty of
conveyancing makes transfer of record title to the Company impracticable) to be
vested in the Company or one or more of the Company’s designated Affiliates as
soon as reasonably practicable; provided, further, that, prior to the withdrawal
or removal of the Managing Member or as soon thereafter as practicable, the
Managing Member shall use reasonable efforts to effect the transfer of record
title to the Company and, prior to any such transfer, will provide for the use
of such assets in a manner satisfactory to any successor Managing Member. All
Property shall be recorded as the property of the Company in its books and
records, irrespective of the name in which record title to such Property is
held.

 

12



--------------------------------------------------------------------------------

ARTICLE III

MEMBERS

Section 3.1 Members; Percentage Interests. The names of the Members, their
respective Percentage Interests, and the type of Company Interest held by each
Member are set forth on Exhibit A to this Agreement.

Section 3.2 Adjustments in Percentage Interests. The respective Percentage
Interests of the Members shall be adjusted (a) at the time of any transfer of
all or a portion of such Member’s Company Interest pursuant to Section 9.1,
(b) at the time of the issuance of additional Company Interests pursuant to
Section 8.2(b) and (c) at the time of the admission of each new Member in
accordance with this Agreement, in each case to take into account such transfer,
issuance or admission of a new Member. The Managing Member is authorized to
amend Exhibit A to this Agreement to reflect any such adjustment without the
consent of any other Member.

Section 3.3 Limitation of Liability. The Members shall have no liability under
this Agreement except as expressly provided in this Agreement or the Delaware
Act.

ARTICLE IV

CAPITAL CONTRIBUTIONS

Section 4.1 Capitalization of the Company. Subject to Section 8.2, the Company
is authorized to issue one class of Company Interests. The Company Interests
shall be designated as Member Interests, having such rights, powers, preferences
and designations as set forth in this Agreement.

Section 4.2 Additional Capital Contributions. The Members shall make additional
Capital Contributions to the Company at such times and in such amounts as
determined by the Members in accordance with this Agreement.

Section 4.3 Withdrawal of Capital; Interest. No Member may withdraw capital or
receive any distributions from the Company except as specifically provided
herein. No interest shall accrue or be payable by the Company on any Capital
Contributions.

Section 4.4 Capital Contribution Events.

(a) Notwithstanding anything in Section 4.2 to the contrary, whenever the
Managing Member determines in good faith that additional Capital Contributions
in cash from the Members are necessary to fund the Company’s operations, the
Managing Member may issue a notice to each Member (a “Call Notice”) for an
additional Capital Contribution by each Member (a “Required Contribution”) in an
amount equal to such Member’s pro rata portion (based on the Percentage
Interests of the Members) of the aggregate additional Capital Contribution
determined to be necessary by the Managing Member not less than fifteen
(15) days prior to the date the Managing Member determines such additional
Capital Contributions shall be made by the Members.

(b) All Call Notices shall be expressed in U.S. dollars and shall state the date
on which payment is due and the bank(s) or account(s) to which payment is to be
made. Each Call Notice shall specify in reasonable detail the purpose(s) for
which such Required Contribution is required and the amount of the Required
Contribution to be made by each Member pursuant to such Call Notice. Each Member
shall contribute its Required Contribution within five (5) Business Days of the
date of delivery of the relevant Call Notice. The Company shall use the proceeds
of such Required Contributions exclusively for the purpose specified in the
relevant Call Notice.

 

13



--------------------------------------------------------------------------------

Section 4.5 Failure to Contribute.

(a) If a Member fails to contribute all or any portion of a Required
Contribution that such Member (a “Delinquent Member”) is required to make as
provided in this Agreement, then, while such Member is a Delinquent Member, each
non-Delinquent Member may (but shall have no obligation to) elect to fund all or
any portion of the Delinquent Member’s Required Contribution as a Capital
Contribution pursuant to this Section 4.5. If a non-Delinquent Member so desires
to fund such amount, such non-Delinquent Member shall so notify each of the
other non-Delinquent Members, who shall have five (5) days thereafter to elect
to participate in such funding.

(b) The portion that each participating non-Delinquent Member may fund as a
Capital Contribution pursuant to this Section 4.5 (the “NDP Amount”) shall be
equal to the product of (x) the delinquent amount of such Required Contribution
multiplied by (y) a fraction, the numerator of which shall be the Percentage
Interest then held by such participating non-Delinquent Member and the
denominator of which shall be the aggregate Percentage Interest held by all such
participating non-Delinquent Members; provided, that if any participating
non-Delinquent Member elects to fund less than its full allocation of such
amount, the fully participating non-Delinquent Members shall be entitled to take
up such shortfall (allocated, as necessary, based on their respective Percentage
Interests). Upon such funding as a Capital Contribution, the Company Interest
and Percentage Interest of each Member shall be appropriately adjusted to
reflect all such funding (based on total Capital Contributions).

(c) Notwithstanding anything in this Section 4.5 to the contrary, the Delinquent
Member may cure such delinquency (i) by contributing its Required Contribution
prior to the Capital Contribution being made by another Member or (ii) on or
before the sixtieth (60th) day following the date that the participating
non-Delinquent Member(s) satisfied the Required Contribution, by making a
Capital Contribution to the Company in an amount equal to the Required
Contribution (a “Make-Up Contribution”) and paying to each participating
non-Delinquent Member an amount equal to its respective NDP Amount multiplied by
the Default Interest Rate for the period from the date such participating
non-Delinquent Member funded its NDP Amount to the date that the Delinquent
Member makes its Make-Up Contribution (the “Default Interest Amount”). If a
Delinquent Member cures its delinquency pursuant to Section 4.5(c)(ii) by making
a Make-Up Contribution and paying the Default Interest Amount, then (A) first,
the Company shall distribute to each existing Member that is a participating
non-Delinquent Member the NDP Amount that such participating non-Delinquent
Member funded pursuant to Section 4.5(b), (B) second, the respective Capital
Accounts and Percentage Interests of the Members shall be adjusted with all
necessary increases or decreases to return the Members’ Capital Accounts and
Percentage Interests status quo ante application of Section 4.5(b) and
(C) third, the Percentage Interest and Company Interests of each Member shall be
appropriately adjusted to reflect the Make-Up Contribution (based on total
Capital Contributions). If the delinquency is remedied (i) by the Delinquent
Member making its Required Contribution or Make-Up Contribution pursuant to this
Section 4.5(c) or (ii) by funding by the non-Delinquent Member(s) as a Capital
Contribution pursuant to Section 4.5(b), the Delinquent Member shall no longer
be deemed to be a Delinquent Member with respect to the unfunded Required
Contribution.

 

14



--------------------------------------------------------------------------------

ARTICLE V

ALLOCATIONS AND OTHER TAX MATTERS

Section 5.1 Profits. After giving effect to the special allocations set forth in
Section 5.3 and Section 5.4, and any allocation of Profits set forth in
Section 5.2(b), Profits for any Allocation Year shall be allocated among the
Members in proportion to their respective Percentage Interests.

Section 5.2 Losses.

(a) After giving effect to the special allocations set forth in Section 5.3 and
Section 5.4, Losses for any Allocation Year shall be allocated among the Members
in proportion to their respective Percentage Interests.

(b) The Losses allocated pursuant to Section 5.2(a) shall not exceed the maximum
amount of Losses that can be so allocated without causing any Member to have an
Adjusted Capital Account Deficit at the end of any Allocation Year. In the event
some but not all of the Members would have Adjusted Capital Account Deficits as
a result of an allocation of Losses pursuant to Section 5.2(a), Losses that
would otherwise be allocated to a Member pursuant to Section 5.2(a) but for the
limitation set forth in this Section 5.2(b) shall be allocated to the remaining
Members in proportion to their relative Percentage Interests. All remaining
Losses in excess of the limitation set forth in this Section 5.2(b) shall be
allocated to the Managing Member. Profits for any Allocation Year subsequent to
an Allocation Year for which the limitation set forth in this Section 5.2(b) was
applicable shall be allocated (i) first, to reverse any Losses allocated to the
Managing Member pursuant to the third sentence of this Section 5.2(b) and
(ii) second, to reverse any Losses allocated to the Members pursuant to the
second sentence of this Section 5.2(b) and in proportion to how such Losses were
allocated.

Section 5.3 Special Allocations. The following special allocations shall be made
in the following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article V, if
there is a net decrease in Minimum Gain during any Allocation Year, each Member
shall be specially allocated items of Company income and gain for such
Allocation Year (and, if necessary, subsequent Allocation Years) in an amount
equal to such Member’s share of the net decrease in Minimum Gain, determined in
accordance with Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(g)(2). This Section 5.3(a) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

15



--------------------------------------------------------------------------------

(b) Member Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Article V, if
there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable to
a Member Nonrecourse Debt during any Allocation Year, each Member who has a
share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such Allocation Year (and, if necessary, subsequent Allocation Years)
in an amount equal to such Member’s share of the net decrease in Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.3(b) is intended to comply with
the minimum gain chargeback requirement in Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

(c) Qualified Income Offset. In the event that any Member unexpectedly receives
any adjustments, allocations or distributions described in Regulations Sections
1.704- 1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain shall be allocated to such Member in an amount
and manner sufficient to eliminate, to the extent required by the Regulations,
the Adjusted Capital Account Deficit of such Member as quickly as possible;
provided that an allocation pursuant to this Section 5.3(c) shall be made only
if and to the extent that such Member would have an Adjusted Capital Account
Deficit after all other allocations provided for in this Article V have been
tentatively made as if this Section 5.3(c) were not in this Agreement.

(d) Gross Income Allocation. In the event that any Member has an Adjusted
Capital Account Deficit at the end of any Allocation Year, each such Member
shall be allocated items of Company income and gain in the amount of such
deficit as quickly as possible; provided that an allocation pursuant to this
Section 5.3(d) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article V have been tentatively made as if Section 5.3(c) and this
Section 5.3(d) were not in this Agreement.

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Allocation Year shall
be allocated among the Members in proportion to their respective Percentage
Interests.

(f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Allocation Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

(g) Nonrecourse Liabilities. Nonrecourse Liabilities of the Company described in
Regulations Section 1.752-3(a)(3) shall be allocated among the Members in the
manner chosen by the Managing Member and consistent with such section of the
Regulations.

 

16



--------------------------------------------------------------------------------

(h) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Property, pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s Company Interest, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4)
applies.

Section 5.4 Curative Allocations. The allocations set forth in Section 5.3 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
the Regulatory Allocations shall be offset either with special allocations of
other items of Company income, gain, loss or deduction pursuant to this
Section 5.4. Therefore, notwithstanding any other provision of this Article V
(other than the Regulatory Allocations), the Tax Matters Member shall make such
offsetting special allocations of Company income, gain, loss or deduction in
whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of this Agreement and all Company items
were allocated pursuant to Section 5.1, Section 5.2 and Section 5.3 (other than
the Regulatory Allocations). In exercising its discretion under this
Section 5.4, the Tax Matters Member shall take into account future Regulatory
Allocations that, although not yet made, are likely to offset other Regulatory
Allocations previously made.

Section 5.5 Other Allocation Rules.

(a) Profits, Losses and any other items of income, gain, loss or deduction shall
be allocated to the Members pursuant to this Article V as of the last day of
each Fiscal Year; provided that Profits, Losses and such other items shall also
be allocated at such times as the Gross Asset Values of the Company’s assets are
adjusted pursuant to subparagraph (ii) of the definition of “Gross Asset Value”
in Section 1.1.

(b) For purposes of determining the Profits, Losses or any other items allocable
to any period, Profits, Losses and any such other items shall be determined on a
daily proration basis by the Managing Member under Code Section 706 and the
Regulations thereunder.

Section 5.6 Tax Allocations: Code Section 704(c).

(a) Except as otherwise provided in this Section 5.6, each item of income, gain,
loss and deduction of the Company for federal income tax purposes shall be
allocated among the Members in the same manner as such items are allocated for
book purposes under this Article V. In accordance with Code Section 704(c) and
the Regulations thereunder, income, gain, loss and deduction with respect to any
Property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation

 

17



--------------------------------------------------------------------------------

between the adjusted basis of such Property to the Company for federal income
tax purposes and its initial Gross Asset Value (computed in accordance with the
definition of Gross Asset Value). Such allocation shall be made in accordance
with the “remedial method” described by Regulations Section 1.704-3(d).

(b) In the event the Gross Asset Value of any Property is adjusted pursuant to
subparagraph (ii) of the definition of Gross Asset Value, subsequent allocations
of income, gain, loss and deduction with respect to such Property shall take
account of any variation between the adjusted basis of such Property for federal
income tax purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder. Such allocation shall be made in
accordance with the “remedial method” described by Regulations
Section 1.704-3(d).

(c) In accordance with Regulations Sections 1.1245-1(e) and 1.1250-1(f), any
gain allocated to the Members upon the sale or other taxable disposition of any
Property shall, to the extent possible, after taking into account other required
allocations of gain pursuant to this Section 5.6(c), be characterized as
“recapture income” in the same proportions and to the same extent as such
Members (or their predecessors in interest) have been allocated any deductions
directly or indirectly giving rise to the treatment of such gains as “recapture
income.”

(d) Any elections or other decisions relating to such allocations shall be made
by the Managing Member in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 5.6 are solely
for purposes of federal, state and local taxes and shall not affect, or in any
way be taken into account in computing, any Member’s Capital Account or share of
Profits, Losses, other items or distributions pursuant to any provision of this
Agreement.

Section 5.7 Tax Elections.

(a) The Members intend that the Company be treated as a partnership or a
“disregarded entity” for federal income tax purposes. Accordingly, neither the
Tax Matters Member nor any Member shall file any election or return on its own
behalf or on behalf of the Company that is inconsistent with that intent.

(b) The Company shall make the election under Code Section 754 in accordance
with the applicable Regulations issued thereunder, subject to the reservation of
the right to seek to revoke any such election upon the Managing Member’s
determination that such revocation is in the best interests of the Members.

(c) Any elections or other decisions relating to tax matters that are not
expressly provided herein, shall be made jointly by the Members in any manner
that reasonably reflects the purpose and intention of this Agreement.

Section 5.8 Tax Returns.

(a) The Company shall cause to be prepared and timely filed all federal, state,
local and foreign income tax returns and reports required to be filed by the
Company and its subsidiaries. The Company shall provide copies of all the
Company’s federal, state, local and foreign tax returns (and any schedules or
other required filings related to such returns) that

 

18



--------------------------------------------------------------------------------

reflect items of income, gain, deduction, loss or credit that flow to separate
Member returns, to the Members for their review and comment prior to filing,
except as otherwise agreed by the Members. The Members agree in good faith to
resolve any difference in the tax treatment of any item affecting such returns
and schedules. However, if the Members are unable to resolve the dispute, the
position of the Tax Matters Member shall be followed if nationally recognized
tax counsel acceptable to the Member provides an opinion that substantial
authority exists for such position. Substantial authority shall be given the
meaning ascribed to it for purposes of applying Code Section 6662. If the
Members are unable to resolve the dispute prior to the due date for filing the
return, including approved extensions, the position of the Tax Matters Member
shall be followed, and amended returns shall be filed if necessary at such time
the dispute is resolved. The costs of the dispute shall be borne by the Company.
The Members agree to file their separate federal income tax returns in a manner
consistent with the Company’s return, the provisions of this Agreement and in
accordance with Applicable Law.

(b) The Company shall elect the most rapid method of depreciation and
amortization allowed under Applicable Law, unless the Members agree otherwise.

(c) The Members shall provide each other with copies of all correspondence or
summaries of other communications with the Internal Revenue Service or any
state, local or foreign taxing authority (other than routine correspondence and
communications) regarding the tax treatment of the Company’s operations. No
Member shall enter into settlement negotiations with the Internal Revenue
Service or any state, local or foreign taxing authority with respect to any
issue concerning the Company’s income, gains, losses, deductions or credits if
the tax adjustment attributable to such issue (assuming the then current
aggregate tax rate) would be $100,000 or greater, without first giving
reasonable advance notice of such intended action to the other Members.

Section 5.9 Tax Matters Member.

(a) The Managing Member shall be the “Tax Matters Member” of the Company within
the meaning of Section 6231(a)(7) of the Code, and shall act in any similar
capacity under the Applicable Law of any state, local or foreign jurisdiction,
but only with respect to returns for which items of income, gain, loss,
deduction or credit flow to the separate returns of the Members. If at any time
there is more than one Managing Member, the Tax Matters Member shall be the
Managing Member with the largest Percentage Interest following such admission.

(b) The Tax Matters Member shall incur no Liability (except as a result of the
gross negligence or willful misconduct of the Tax Matters Member) to the Company
or the other Members including, but not limited to, Liability for any additional
taxes, interest or penalties owed by the other Members due to adjustments of
Company items of income, gain, loss, deduction or credit at the Company level.

 

19



--------------------------------------------------------------------------------

Section 5.10 Duties of Tax Matters Member.

(a) Except as provided in Section 5.10(b), the Tax Matters Member shall
cooperate with the other Members and shall promptly provide the other Members
with copies of notices or other materials from, and inform the other Members of
discussions engaged with, the Internal Revenue Service or any state, local or
foreign taxing authority and shall provide the other Members with notice of all
scheduled proceedings, including meetings with agents of the Internal Revenue
Service or any state, local or foreign taxing authority, technical advice
conferences, appellate hearings, and similar conferences and hearings, as soon
as possible after receiving notice of the scheduling of such proceedings, but in
any case prior to the date of such scheduled proceedings.

(b) The duties of the Tax Matters Member under Section 5.10(a) shall not apply
with respect to notices, materials, discussions, proceedings, meetings,
conferences, or hearings involving any issue concerning the Company’s income,
gains, losses, deductions or credits if the tax adjustment attributable to such
issue (assuming the then current aggregate tax rate) would be less than $100,000
except as otherwise required under Applicable Law.

(c) The Tax Matters Member shall not extend the period of limitations or
assessments without the consent of the other Members, which consent shall not be
unreasonably withheld.

(d) The Tax Matters Member shall not file a petition or complaint in any court,
or file any claim, amended return or request for an administrative adjustment
with respect to company items, after any return has been filed, with respect to
any issue concerning the Company’s income, gains, losses, deductions or credits
if the tax adjustment attributable to such issue (assuming the then current
aggregate tax rate) would be $100,000 or greater, unless agreed by the other
Members. If the other Members do not agree, the position of the Tax Matters
Member shall be followed if nationally recognized tax counsel acceptable to all
Members issues an opinion that a reasonable basis exists for such position.
Reasonable basis shall be given the meaning ascribed to it for purposes of
applying Code Section 6662. The costs of the dispute shall be borne by the
Company.

(e) The Tax Matters Member shall not enter into any settlement agreement with
the Internal Revenue Service or any state, local or foreign taxing authority,
either before or after any audit of the applicable return is completed, with
respect to any issue concerning the Company’s income, gains, losses, deductions
or credits, unless any of the following apply:

(i) all Members agree to the settlement;

(ii) the tax effect of the issue if resolved adversely would be, and the tax
effect of settling the issue is, proportionately the same for all Members
(assuming each otherwise has substantial taxable income);

(iii) the Tax Matters Member determines that the settlement of the issue is fair
to the Members; or

(iv) tax counsel acceptable to all Members determines that the settlement is
fair to all Members and is one it would recommend to the Company if all Members
were owned by the same person and each had substantial taxable income.

 

20



--------------------------------------------------------------------------------

In all events, the costs incurred by the Tax Matters Member in performing its
duties hereunder shall be borne by the Company.

(f) The Tax Matters Member may request extensions to file any tax return or
statement without the written consent of, but shall so inform, the other
Members.

Section 5.11 Designation and Authority of Partnership Representative. With
respect to tax returns filed for taxable years beginning on or after
December 31, 2017, the Managing Member (or its designee) will be designated as
the “partnership representative” in accordance with the rules prescribed
pursuant to Section 6223 of the Code and shall have the sole authority to act on
behalf of the Company in connection with all examinations of the Company’s
affairs by tax authorities, including resulting administrative and judicial
proceedings. If at any time there is more than one Managing Member, the
partnership representative shall be the Managing Member with the largest
Percentage Interest following such admission (or its designee). The Managing
Member (or its designee) shall exercise, in its sole discretion, any and all
authority of the “partnership representative” under the Code, including, without
limitation, (i) binding the Company and its Members with respect to tax matters
and (ii) determining whether to make any available election under Section 6226
of the Code. In all events, the cost incurred by the partnership representative
in performing its duties hereunder shall be borne by the Company. In accordance
with Section 13.6, the Managing Member shall propose and the Members shall agree
to (such agreement not to be unreasonably withheld) any amendment of the
provisions of this Agreement required to appropriately to reflect the proposal
or promulgation of Treasury Regulations implementing the partnership audit,
assessment and collection rules adopted by the Bipartisan Budget Act of 2015,
including any amendments to those rules.

Section 5.12 Survival of Provisions. To the fullest extent permitted by law, the
provisions of this Agreement regarding the Company’s tax returns and Tax Matters
Member shall survive the termination of the Company and the transfer of any
Member’s interest in the Company and shall remain in effect for the period of
time necessary to resolve any and all matters regarding the federal, state,
local and foreign taxation of the Company and items of Company income, gain,
loss, deduction and credit.

ARTICLE VI

DISTRIBUTIONS

Section 6.1 Distributions of Distributable Cash. Within 40 days following the
end of each Quarter commencing with the Quarter that includes the IPO Date, the
Company shall distribute to the Members pro rata in accordance with their
respective Percentage Interests an amount equal to 100% of Distributable Cash.
Notwithstanding any other provision of this Agreement, the Company shall not
make a distribution to any Member on account of its interest in the Company if
such distribution would violate the Delaware Act or other Applicable Law.

Section 6.2 Liquidating Distributions. Notwithstanding any other provision of
this Article VI (other than the last sentence of Section 6.1), distributions
with respect to the Quarter in which a dissolution of the Company occurs shall
be made in accordance with Article XII.

 

21



--------------------------------------------------------------------------------

Section 6.3 Distribution in Kind. The Company shall not distribute to the
Members any assets in kind unless approved by the Members in accordance with
this Agreement. If cash and property in kind are to be distributed
simultaneously, the Company shall distribute such cash and property in kind in
the same proportion to each Member, unless otherwise approved by the Members in
accordance with this Agreement.

ARTICLE VII

BOOKS AND RECORDS

Section 7.1 Books and Records; Examination. The Managing Member shall keep or
cause to be kept such books of account and records with respect to the Company’s
business as it may deem necessary and appropriate. Each Member and its duly
authorized representatives shall have the right, for any purpose reasonably
related to its interest in the Company, at any time to examine, or to appoint
independent certified public accountants (the fees of which shall be paid by
such Member) to examine, the books, records and accounts of the Company and its
Subsidiaries, their operations and all other matters that such Member may wish
to examine, including all documentation relating to actual or proposed
transactions between the Company and any Member or any Affiliate of a Member.
The Company’s books of account shall be kept using the method of accounting
determined by the Managing Member.

Section 7.2 Reports. The Managing Member shall prepare and send to each Member
(at the same time) promptly such financial information of the Company as a
Member shall from time to time reasonably request, for any purpose reasonably
related to its interest in the Company. The Managing Member shall, for any
purpose reasonably related to a Member’s interest in the Company, permit
examination and audit of the Company’s books and records by both the internal
and independent auditors of its Members.

ARTICLE VIII

MANAGEMENT AND VOTING

Section 8.1 Management. The Managing Member shall conduct, direct and manage the
business of the Company. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the Company
shall be exclusively vested in the Managing Member, and no Member shall have any
management power over the business and affairs of the Company. In addition to
the powers now or hereafter granted a managing member of a limited liability
company under the Delaware Act or which are granted to the Managing Member under
any other provision of this Agreement, the Managing Member, subject to
Section 8.2, shall have full power and authority to do all things on such terms
as it, in its sole discretion, may deem necessary or appropriate to conduct the
business of the Company and to effectuate the purposes set forth in Section 2.4.
The Company shall reimburse the Managing Member, on a monthly basis or such
other basis as the Managing Member may determine, for all direct and indirect
costs and expenses incurred by the Managing Member or payments made by the
Managing Member, in its capacity as the managing member of the Company, for and
on behalf of the Company. Except as provided in this Section 8.1, and elsewhere
in this Agreement, the Managing Member shall not be compensated for its services
as the managing member of the Company.

 

22



--------------------------------------------------------------------------------

Section 8.2 Matters Constituting Unanimous Approval Matters. Notwithstanding
anything in this Agreement or the Delaware Act to the contrary, and subject to
the provisions of Section 8.3(c), each of the following matters, and only the
following matters, shall constitute a “Unanimous Approval Matter” which requires
the prior approval of all of the Members pursuant to Section 8.3(c):

(a) any merger, consolidation, reorganization or similar transaction between or
among the Company and any Person (other than a transaction between the Company
and a direct or indirect wholly owned Subsidiary of the Company) or any sale or
lease of all or substantially all of the Company’s assets to any Person (other
than a direct or indirect wholly owned Subsidiary of the Company);

(b) the creation of any new class of Company Interests, the issuance of any
additional Company Interests or the issuance of any security that is convertible
into or exchangeable for a Company Interest;

(c) the admission or withdrawal of any Person as a Member other than pursuant to
(i) the third sentence of Section 9.2, (ii) Section 9.4 or (iii) any transfer of
Company Interests pursuant to Section 9.1(b), as applicable;

(d) the commencement of a voluntary case with respect to the Company or any of
its Subsidiaries under any applicable bankruptcy, insolvency or other similar
Applicable Law now or hereafter in effect, or the consent to the entry of an
order for relief in an involuntary case under any such Applicable Law, or the
consent to the appointment of or the taking possession by a receiver,
liquidator, assignee, custodian, trustee or sequestrator (or similar official)
of the Company or any of its Subsidiaries or for any substantial part of the
Company’s or any of its Subsidiaries’ property, or the making of any general
assignment for the benefit of creditors;

(e) the modification, alteration or amendment of the amount, timing, frequency
or method of calculation of distributions to the Members from that provided in
Article VI;

(f) (i) the approval of any distribution by the Company to the Members of any
assets in kind (other than cash or cash equivalents), (ii) the approval of any
distribution by the Company to the Members of cash or property in kind on a
non-pro rata basis and (iii) the determination of the value assigned to
distributions of property in kind;

(g) other than pursuant to Section 4.4, the making of any additional Capital
Contributions to the Company; and

(h) any other provision of this Agreement expressly requiring the approval,
consent or other form of authorization of all of the Members.

 

23



--------------------------------------------------------------------------------

Section 8.3 Meetings and Voting.

(a) Representatives. For purposes of this Article VIII and subject to the
Managing Member’s authority under Section 8.1, each Member shall be represented
by a designated representative (each, a “Representative”), who shall be
appointed by, and may be removed with or without cause by, the Member that
designated such Person. Each Representative shall have the full authority to act
on behalf of the Member who designated such Representative. To the fullest
extent permitted by Applicable Law, each Representative shall be deemed the
agent of the Member that appointed him, and each Representative shall not be an
agent of the Company or the other Members. The action of a Representative at a
meeting of the Members (or through a written consent) shall bind the Member that
designated that Representative, and the other Members shall be entitled to rely
upon such action without further inquiry or investigation as to the actual
authority (or lack thereof) of such Representative.

(b) Meetings and Voting. Meetings of Members shall be at such times and
locations as the Managing Member shall determine in its sole discretion. The
Managing Member shall provide notice to the Members of any meetings of Members
in any manner that it deems reasonable and appropriate under the circumstances.
The holders of a majority, by Percentage Interest, of Company Interests for
which a meeting has been called (including Company Interests owned by the
Managing Member) represented in person or by proxy shall constitute a quorum at
a meeting of Members unless any such action by the Members requires approval by
holders of a greater Percentage Interest, in which case the quorum shall be such
greater Percentage Interest. At any meeting of the Members duly called and held
in accordance with this Agreement at which a quorum is present, the act of
Members holding Company Interests that, in the aggregate, represent a majority
of the Percentage Interests of those present in person or by proxy at such
meeting shall be deemed to constitute the act of all Members, unless a greater
or different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Members holding
Company Interests that in the aggregate represent at least such greater or
different percentage shall be required. The Members present at a duly called or
held meeting at which a quorum is present may continue to transact business
until adjournment, notwithstanding the withdrawal of enough Members to leave
less than a quorum, if any action taken (other than adjournment) is approved by
Members holding the required Percentage Interests specified in this Agreement.
In the absence of a quorum, any meeting of Members may be adjourned from time to
time by the affirmative vote of Members with at least a majority of the
Percentage Interests of the Members entitled to vote at such meeting (including
the Managing Member) represented either in person or by proxy, but no other
business may be transacted.

(c) Unanimous Approval Matters. All Unanimous Approval Matters shall be approved
by the unanimous affirmative vote of all of the Members. Each Member
acknowledges and agrees that all references in this Agreement to any approval,
consent or other form of authorization by “all Members,” “each of the Members”
or similar phrases shall be deemed to mean that such approval, consent or other
form of authorization shall constitute a Unanimous Approval Matter that requires
the unanimous approval of all of the Members in accordance with this
Section 8.3(c).

Section 8.4 Reliance by Third Parties. Persons dealing with the Company are
entitled to rely conclusively upon the power and authority of the Managing
Member set forth in this Agreement. Neither a Member nor its Representative
shall have the authority to bind the Company or any of its Subsidiaries.

 

24



--------------------------------------------------------------------------------

Section 8.5 Reimbursement of the Managing Member. The Managing Member shall be
reimbursed on a monthly basis, or such other basis as the Managing Member may
determine, for (i) all direct and indirect expenses it incurs or payments it
makes on behalf of the Company (including salary, bonus, incentive compensation
and other amounts paid to any Person, including Affiliates of the Managing
Member, to perform services for the Company or for the Managing Member in the
discharge of its duties to the Company) and (ii) all other expenses allocable to
the Company or otherwise incurred by the Managing Member or its Affiliates in
connection with managing and operating the Company’s business and affairs
(including expenses allocated to the Managing Member by its Affiliates). The
Managing Member shall determine the expenses that are allocable to the Company.
Reimbursements pursuant to this Section 8.5 shall be in addition to any
reimbursement to the Managing Member as a result of indemnification pursuant to
Section 10.3. Any allocation of expenses to the Company by the Managing Member
in a manner consistent with its or its Affiliates’ past business practices shall
be permitted by, and not constitute a breach of, this Agreement or any duty owed
by the Managing Member to the Company, the Members, or any other Person bound by
this Agreement.

ARTICLE IX

TRANSFER OF COMPANY INTERESTS

Section 9.1 Restrictions on Transfers.

(a) General. Except as expressly provided by this Article IX, no Member shall
transfer all or any part of its Company Interests to any Person without first
obtaining the written approval of each of the other Members, which approval may
be granted or withheld in their sole discretion.

(b) Transfer by Operation of Law. In the event a Member shall be party to a
merger, consolidation or similar business combination transaction with another
Person or sell all or substantially all its assets to another Person, such
Member may transfer all or part of its Company Interests to such other Person
without the approval of any other Member.

(c) Consequences of an Unpermitted Transfer. To the fullest extent permitted by
law, any transfer of a Member’s Company Interest in violation of the applicable
provisions of this Agreement shall be void.

Section 9.2 Conditions for Admission. No transferee of all or a portion of the
Company Interests of any Member shall be admitted as a Member hereunder unless
such Company Interests are transferred in compliance with the applicable
provisions of this Agreement. Each such transferee shall have executed and
delivered to the Company such instruments as the Managing Member deems necessary
or appropriate in its sole discretion to effectuate the admission of such
transferee as a Member and to confirm the agreement of such transferee to be
bound by all the terms and provisions of this Agreement. The admission of a
transferee shall be effective immediately prior to such transfer and,
immediately following such admission, the transferor shall cease to be a Member
(to the extent it transferred its entire Company Interest). If the Managing
Member transfers its entire Member Interest in the Company, the transferee
Managing Member, to the extent admitted as a substitute Managing Member, is
hereby authorized to, and shall, continue the Company without dissolution.

 

25



--------------------------------------------------------------------------------

Section 9.3 Allocations and Distributions. Subject to applicable Regulations,
upon the transfer of all the Company Interests of a Member as herein provided,
the Profit or Loss of the Company attributable to the Company Interests so
transferred for the Fiscal Year in which such transfer occurs shall be allocated
between the transferor and transferee as of the effective date of the
assignment, and such allocation shall be based upon any permissible method
agreed to by the Members that is provided for in Code Section 706 and the
Regulations issued thereunder.

Section 9.4 Restriction on Resignation or Withdrawal. Except in connection with
a transfer permitted pursuant to Section 9.1 or as contemplated by Section 12.1,
no Member shall withdraw from the Company without the consent of each of the
other Members. To the extent permitted by law, any purported withdrawal from the
Company in violation of this Section 9.4 shall be null and void.

ARTICLE X

LIABILITY, EXCULPATION AND INDEMNIFICATION

Section 10.1 Liability for Company Obligations. Except as otherwise required by
the Delaware Act, the Liabilities of the Company shall be solely the Liabilities
of the Company, and no Indemnitee (other than the Managing Member) shall be
obligated personally for any such Liability of the Company solely by reason of
being an Indemnitee.

Section 10.2 Disclaimer of Duties and Exculpation.

(a) Except as otherwise expressly provided in this Agreement, to the fullest
extent permitted by law, no Indemnitee shall have any duty (fiduciary or
otherwise) or obligation to the Company, the Members or to any other Person
bound by this Agreement, and in taking, or refraining from taking, any action
required or permitted under this Agreement or under Applicable Law, each
Indemnitee shall be entitled to consider only such interests and factors as such
Indemnitee deems advisable, including its own interests, and need not consider
any interest of or factors affecting, any other Indemnitee or the Company
notwithstanding any duty otherwise existing at law or in equity. To the extent
that an Indemnitee is required or permitted under this Agreement to act in “good
faith” or under another express standard, such Indemnitee shall act under such
express standard and shall not be subject to any other or different standard
under this Agreement or otherwise existing under Applicable Law or in equity.

(b) The provisions of this Agreement, to the extent that they restrict or
eliminate the duties (including fiduciary duties) and Liabilities of an
Indemnitee otherwise existing under Applicable Law or in equity, are agreed by
the Members to replace such other duties and Liabilities of such Indemnitee in
their entirety, and no Indemnitee shall be liable to the Company, the Members or
any other Person bound by this Agreement for its good faith reliance on the
provisions of this Agreement.

 

26



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by law, no Indemnitee shall be liable to the
Company, the Members or any other Person bound by this Agreement for any cost,
expense, loss, damage, claim or Liability incurred by reason of any act or
omission performed or omitted by such Indemnitee in such capacity, whether or
not such Person continues to be an Indemnitee at the time of such cost, expense,
loss, damage, claim or Liability is incurred or imposed, if the Indemnitee acted
in good faith reliance on the provisions of this Agreement, and, with respect to
any criminal action or proceeding, such Indemnitee had no reasonable cause to
believe its conduct was unlawful.

(d) An Indemnitee shall be fully protected from liability to the Company, the
Members and any other Person bound by this Agreement in acting or refraining
from acting in good faith reliance upon the records of the Company and such
other information, opinions, reports or statements presented to the Company by
any Person as to any matters the Indemnitee reasonably believes are within such
other Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company, including information, opinions,
reports or statements as to the value and amount of the assets, Liabilities,
Profits and Losses of the Company.

Section 10.3 Indemnification.

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Company from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity on behalf of or for the benefit of the Company; provided,
that the Indemnitee shall not be indemnified and held harmless pursuant to this
Agreement if there has been a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter for
which the Indemnitee is seeking indemnification pursuant to this Agreement, the
Indemnitee acted in bad faith or engaged in intentional fraud, willful
misconduct or, in the case of a criminal matter, acted with knowledge that the
Indemnitee’s conduct was unlawful; provided, further, no indemnification
pursuant to this Section 10.3 shall be available to any Affiliate of the
Company, or to any other Indemnitee, with respect to any such Affiliate’s
obligations pursuant to the Transaction Documents. Any indemnification or
advancement of expenses pursuant to this Section 10.3 shall be made only out of
the assets of the Company, it being agreed that the Managing Member shall not be
personally liable for such indemnification or advancement of expenses and shall
have no obligation to contribute or loan any monies or property to the Company
to enable it to effectuate such indemnification or advancement of expenses.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is entitled to be indemnified pursuant
to Section 10.3(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Company prior to a final and
non-appealable judgment entered by a

 

27



--------------------------------------------------------------------------------

court of competent jurisdiction determining that, in respect of the matter for
which the Indemnitee is seeking indemnification pursuant to this Section 10.3,
the Indemnitee is not entitled to be indemnified upon receipt by the Company of
any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be ultimately determined that the Indemnitee is not entitled to be
indemnified as authorized by this Section 10.3.

(c) The indemnification provided by this Section 10.3 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement, as
a matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other capacity, and shall
continue as to an Indemnitee who has ceased to serve in such capacity and shall
inure to the benefit of the heirs, successors, assigns, executors and
administrators of the Indemnitee.

(d) The Company may purchase and maintain (or reimburse the Managing Member or
its Affiliates for the cost of) insurance, on behalf of the Managing Member, its
Affiliates and such other Persons as the Managing Member shall determine,
against any liability that may be asserted against or expense that may be
incurred by such Person in connection with the Company’s activities or such
Person’s activities on behalf of the Company, regardless of whether the Company
would have the power to indemnify such Person against such liability under the
provisions of this Agreement.

(e) For purposes of this Section 10.3, the Company shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Company also imposes duties
on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to Applicable Law shall constitute “fines”
within the meaning of Section 10.3(a); and action taken or omitted by an
Indemnitee with respect to any employee benefit plan in the performance of its
duties for a purpose subjectively believed by it not to be adverse to the
interests of the participants and beneficiaries of the plan shall be deemed to
be for a purpose that is on behalf of and for the benefit of the Company and not
adverse to the interests of the Company.

(f) In no event may an Indemnitee subject the Members to personal liability by
reason of the indemnification provisions set forth in this Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 10.3 solely because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies.

(h) The provisions of this Section 10.3 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(i) No amendment, modification or repeal of this Section 10.3 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Company, nor the
obligations of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 10.3 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

 

28



--------------------------------------------------------------------------------

ARTICLE XI

CONFLICTS OF INTEREST

Section 11.1 Transactions with Affiliates. The Company and its Subsidiaries
shall be permitted to enter into or renew or extend the term of any agreement or
transaction with a Member or an Affiliate of a Member on such terms and
conditions as the Managing Member shall approve in its sole discretion, without
the approval of any other Member.

Section 11.2 Outside Activities. Notwithstanding anything to the contrary in
this Agreement or any duty otherwise existing at law or in equity, (a) the
engaging in activities by any Indemnitee that are competitive with the business
of the Company is hereby approved by all Members, (b) it shall not be a breach
of any fiduciary duty or any other duty or obligation of a Member under this
Agreement or otherwise existing under Applicable Law or in equity for such
Indemnitee to engage in such activities in preference to or to the exclusion of
the Company, (c) an Indemnitee shall have no obligation under this Agreement or
as a result of any duty (including any fiduciary duty) otherwise existing under
Applicable Law or in equity, to present business opportunities to the Company
and (d) the doctrine of corporate opportunity, or any analogous doctrine, shall
not apply to any Indemnitee; provided such Indemnitee does not engage in such
activity as a result of or using confidential or proprietary information
provided by or on behalf of the Company to such Indemnitee.

ARTICLE XII

DISSOLUTION AND TERMINATION

Section 12.1 Dissolution. The Company shall be dissolved and its business and
affairs wound up upon the earliest to occur of any one of the following events:

(a) at any time there are no Members of the Company, unless the business of the
Company is continued in accordance with the Delaware Act;

(b) the written consent of all the Members;

(c) an “event of withdrawal” (as defined in the Delaware Act) of the Managing
Member; or

(d) the entry of a decree of judicial dissolution of the Company pursuant to
Section 18-802 of the Delaware Act.

The bankruptcy, involuntary liquidation or dissolution of a Member shall cause
that Member to cease to be a member of the Company. Notwithstanding the
foregoing, the Company shall not be dissolved and its business and affairs shall
not be wound up upon the occurrence of any event specified in clause (c) above
if, at the time of occurrence of such event, there is at least one remaining
Member (who is hereby authorized to, and shall, carry on the business of the
Company), or if within ninety (90) days after the date on which such event
occurs, the remaining

 

29



--------------------------------------------------------------------------------

Members elect in writing to continue the business of the Company and to the
appointment, effective as of the date of such event, if required, of one or more
additional Managing Members of the Company. Except as provided in this
paragraph, and to the fullest extent permitted by the Delaware Act, the
occurrence of an event that causes a Member to cease to be a Member of the
Company shall not, in and of itself, cause the Company to be dissolved or its
business or affairs to be wound up, and upon the occurrence of such an event,
the business of the Company shall, to the extent permitted by the Delaware Act,
continue without dissolution.

Section 12.2 Winding Up of Company. Upon dissolution, the Company’s business
shall be wound up in an orderly manner. The Managing Member shall (unless the
Managing Member (or, if no Managing Member, the remaining Members) elects to
appoint a liquidating trustee) wind up the affairs of the Company pursuant to
this Agreement. In performing its duties, the Managing Member or liquidating
trustee is authorized to sell, distribute, exchange or otherwise dispose of the
assets of the Company in accordance with the Delaware Act and in any reasonable
manner that the Managing Member or liquidating trustee shall determine to be not
adverse to the interests of the Members or their successors-in-interest. The
Managing Member or liquidating trustee shall take full account of the Company’s
Liabilities and Property and shall cause the Property or the proceeds from the
sale thereof, to the extent sufficient therefor, to be applied and distributed,
to the maximum extent permitted by Applicable Law, in the following order:

(a) First, to creditors, including Members who are creditors, to the extent
permitted by law, in satisfaction of all of the Company’s Liabilities (whether
by payment or the making of reasonable provision for payment thereof to the
extent required by Section 18-804 of the Delaware Act), other than Liabilities
for distribution to Members under Section 18-601 or 18-604 of the Delaware Act;

(b) Second, to the Members and former Members of the Company in satisfaction of
Liabilities for distributions under Sections 18-601 or 18-604 of the Delaware
Act; and

(c) The balance, if any, to the Members in accordance with the positive balance
in their respective Capital Accounts, after giving effect to all contributions,
distributions and allocations for all periods.

Section 12.3 Compliance with Certain Requirements of Regulations; Deficit
Capital Accounts. In the event the Company is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article XII to the Members who have positive Capital Accounts in
compliance with Regulations Section 1.704- 1(b)(2)(ii)(b)(2). If any Member has
a deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all Allocation Years, including
the Allocation Year during which such liquidation occurs), such Member shall
have no obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever.

 

30



--------------------------------------------------------------------------------

Section 12.4 Deemed Distribution and Recontribution. Notwithstanding any other
provision of this Article XII, in the event the Company is liquidated within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but no actual dissolution
and winding up under the Delaware Act has occurred, the Property shall not be
liquidated, the Company’s debts and other Liabilities shall not be paid or
discharged, and the Company’s affairs shall not be wound up. Instead, solely for
federal income tax purposes, the Company shall be deemed to have contributed all
its Property and Liabilities to a new limited liability company in exchange for
an interest in such new limited liability company and, immediately thereafter,
the Company will be deemed to liquidate by distributing interests in the new
limited liability company to the Members.

Section 12.5 Distribution of Property. In the event the Managing Member
determines that it is necessary in connection with the winding up of the Company
to make a distribution of property in kind, such property shall be transferred
and conveyed to the Members so as to vest in each of them as a tenant in common
an undivided interest in the whole of such property, but otherwise in accordance
with Section 12.3.

Section 12.6 Termination of Company. The Company shall terminate when all assets
of the Company, after payment of or due provision for all Liabilities of the
Company, shall have been distributed to the Members in the manner provided for
in this Agreement, and the Certificate of Formation shall have been canceled in
the manner provided by the Delaware Act.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Notices. Except as otherwise expressly provided in this Agreement,
all notices, demands, requests, or other communications required or permitted to
be given pursuant to this Agreement shall be in writing and shall be given
either (a) in person, (b) by United States mail or (c) by expedited delivery
service (charges prepaid) with proof of delivery. The Company’s address for
notice shall be the principal place of business of the Company, as set forth in
Section 2.3. The address for notices and other communications to the Managing
Member shall be the address set forth in Section 2.3. The address for notices
and other communications to any Member shall be the address set forth in or
designated pursuant to Section 2.3. Addresses for notices and communications
hereunder may be changed by the Company, the Managing Member or any Member, as
applicable, giving notice in writing, stating its new address for notices, to
the other. For purposes of the foregoing, any notice required or permitted to be
given shall be deemed to be delivered and given on the date actually delivered
to the address specified in this Section 13.1.

Section 13.2 Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

Section 13.3 Assignment. A Member shall not assign all or any of its rights,
obligations or benefits under this Agreement to any other Person otherwise than
(i) in connection with a transfer of its Company Interests pursuant to
Article IX or (ii) with the prior written consent of each of the other Members,
which consent may be withheld in such Member’s sole discretion, and any
attempted assignment not in compliance with Article IX or this Section 13.3
shall be void.

 

31



--------------------------------------------------------------------------------

Section 13.4 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 13.5 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.

Section 13.6 Amendment; Waiver. Subject to the definition of Capital Account,
Section 2.2 and Section 3.2, this Agreement may not be amended except in a
written instrument signed by each of the Members and expressly stating it is an
amendment to this Agreement. Any failure or delay on the part of any Member in
exercising any power or right hereunder shall not operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power preclude any
other or further exercise thereof or the exercise of any other right or power
hereunder or otherwise available under Applicable Law or in equity.

Section 13.7 Severability. If any term, provision, covenant or restriction in
this Agreement or the application thereof to any Person or circumstance, at any
time or to any extent, is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement (or the
application of such provision in other jurisdictions or to Persons or
circumstances other than those to which it was held invalid or unenforceable)
shall in no way be affected, impaired or invalidated, and to the extent
permitted by Applicable Law, any such term, provision, covenant or restriction
shall be restricted in applicability or reformed to the minimum extent required
for such to be enforceable. This provision shall be interpreted and enforced to
give effect to the original written intent of the Members prior to the
determination of such invalidity or unenforceability.

Section 13.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF. ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS AGREEMENT, OR ANY
TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS HEREBY WAIVED BY EACH OF THE
MEMBERS.

Section 13.9 No Bill for Accounting. To the fullest extent permitted by law, in
no event shall any Member have any right to file a bill for an accounting or any
similar proceeding.

Section 13.10 Waiver of Partition. Each Member hereby waives any right to
partition of the Property.

 

32



--------------------------------------------------------------------------------

Section 13.11 Third Parties. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give any Person (other than Indemnitees)
other than the Members and their respective successors, legal representatives
and permitted assigns any rights, remedies or basis for reliance upon, under or
by reason of this Agreement.

[Signature pages follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.

 

MANAGING MEMBER: OMP OPERATING LLC By:  

/s/ Michael H. Lou

Name: Michael H. Lou Title: President

Signature Page to

Amended and Restated Limited Liability Company Agreement of

Bobcat DevCo LLC



--------------------------------------------------------------------------------

MEMBER: OASIS MIDSTREAM SERVICES LLC By:  

/s/ Taylor L. Reid

Name: Taylor L. Reid Title: Chief Executive Officer

Signature Page to

Amended and Restated Limited Liability Company Agreement of

Bobcat DevCo LLC



--------------------------------------------------------------------------------

Exhibit A

 

Member

  

Percentage Interest

 

OMP Operating LLC

1001 Fannin Street, Suite 1500

Houston, Texas 77002

     10 % 

Oasis Midstream Services LLC

1001 Fannin Street, Suite 1500

Houston, Texas 77002

     90 % 

Exhibit A – Page 1